EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Peter Rossi in the reply filed April 28, 2021.
The application has been amended as follows: 
1. (Amended) 



A joint, comprising:
a connector made from a first material, the connector comprising:
one or more through holes perpendicular to a thinnest plane of said connector,
a plurality of sharp edges formed around the inside of a rim of said through hole, wherein a base of said sharp edges join with the rest of said connector’s body, and said sharp edges occupy any part of a space directly within, above and below said through hole’s area as defined by an outside edge of said rim;
one or more members made from a natural second material, wherein the first material has a hardness rating greater than the hardness rating of the second material;
wherein a respective member is inserted into a respective through hole, said sharp edges upset and engage an outer layer of the member, fastening said member in place when a force is applied to said member relative to said connector.
2.    (Amended) The joint of claim 1, wherein said one or more members is 
3.    (Amended) The joint of claim 1, wherein said one or more members is a natural member selected from the group consisting of wood sticks, tree branches, saplings and small trees, logs, bamboo, and other canes.
4.    (Amended) The joint of claim 1, wherein said through holes 
5.    (Amended) The joint of claim 1, wherein said sharp edges take the form selected from a group consisting of geometric shapes, teeth, free form curves, and angles.
6.    (Amended) The joint of claim 1, wherein said through holesone or  more members and promote engagement when a force is applied to said one or  more members relative to said
joint of claim 1, wherein said connector is bent, formed or melded together to presentone or  more members.
8.    (Amended) The joint of claim 1, wherein said connector is fabricated with pressed, corrugated, bent, folded and boss structures to increase strength, and holes to reduce the weight, while providing the required stiffness and flexibility.
9.    (Amended) The joint of claim 1, wherein said connector incorporates , wherein said connection options or connectors
10.    (Amended) The joint of claim 1, wherein said connector is made from sheet metal by common production methodologies selected from the group consisting of laser cutting, water cutting, plasma cutting, electrical discharge machining, stamping, milling, broaching, pressing, punching, bending, folding, forging, welding, drilling, sawing, and grinding.
11.    (Amended) The joint of claim 1, wherein said connector is made from one or more materials selected from the group consisting of epoxy resins, glass, carbon fiber, metal, minerals, plastics, polymers, stone, and metamaterials.
12.    (Amended) The joint of claim 1, wherein said connector is made in part or fully by an additive material process, a sintering process, a molding process, a casting process, a broaching process, an electrical discharge machining process, a milling process, or by hand fabrication.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
	Claims 1-12 are allowed for the reasons set forth on pages 9-11 of the non-final rejection mailed January 28, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        April 29, 2021